Allen, J.
The two cellars were to be reached through two trap-doors, each being about four and one half by two and one half feet; and the descent to the cellars was by means of similar movable stairs or steps, which had been constructed by the defendants for the owner of the building some time before. There was nothing to show that these stairs or steps would not be safe to pass over if properly placed so as to prevent slipping. The plaintiff went down one set of steps and came up again without accident; but the other steps slipped while he was upon them. The defendants knew that the steps were movable, and the plaintiff testified that he did not know it. There -was nothing to show that such movable steps were not suitable to be *3placed or reasonably to be expected in those positions, or that the defendants knew or had any reason to suppose that the owner of the building had left either set of steps insecurely placed. Under this state of the evidence, the question was presented whether the defendants were responsible on the ground that they set the plaintiff to work in a place of peculiar danger without cautioning him to look to see that the steps were properly placed.
The burden of proof was on the plaintiff to prove negligence on the part of the defendants. Proof of mere knowledge on their part that the steps were movable, without any evidence to show that movable steps were unsafe in themselves or unsuitable for the place, or that the defendants knew or had reason to suppose that the owner would leave them insecurely placed, is not sufficient to sustain that burden of proof.
Nor can the action be supported under the employers’ liability act, St. 1887, c. 270, on the ground that there was a defect in the ways connected with or used in the business of the employer. It cannot be held that the defendants adopted the stairs as a way used' in their business.

Exceptions overruled.